
	
		II
		Calendar No. 160
		111th CONGRESS
		1st Session
		S. 599
		[Report No. 111–75]
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Inhofe, Mr.
			 Whitehouse, Mr. Lieberman,
			 Mr. Dodd, Mr.
			 Kerry, Mrs. Boxer,
			 Mr. Wyden, Mr.
			 Bennet, Mrs. Murray,
			 Ms. Landrieu, Mr. Bingaman, Mr.
			 Kennedy, Mr. Begich,
			 Mr. Webb, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 14, 2009
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend chapter 81 of title 5, United
		  States Code, to create a presumption that a disability or death of a Federal
		  employee in fire protection activities caused by any of certain diseases is the
		  result of the performance of such employee’s duty.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2009.
		IFederal Firefighters
			 Fairness
			2.101.Certain
			 diseases presumed to be work-related cause of disability or death for Federal
			 employees in fire protection activities
				(a)DefinitionSection 8101 of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(21)employee
				in fire protection activities means a firefighter, paramedic, emergency
				medical technician, rescue worker, ambulance personnel, or hazardous material
				worker, who—
							(A)is trained in
				fire suppression;
							(B)has the legal
				authority and responsibility to engage in fire suppression;
							(C)is engaged in the
				prevention, control, and extinguishment of fires or response to emergency
				situations where life, property, or the environment is at risk; and
							(D)performs such
				activities as a primary responsibility of his or her
				job.
							.
				(b)Presumption
			 relating to employees in fire protection activitiesSection 8102
			 of title 5, United States Code, is amended by adding at the end the following
			 new subsection:
					
						(c)(1)With regard to an
				employee in fire protection activities, a disease specified in paragraph (2)
				shall be presumed to be proximately caused by the employment of such employee,
				subject to the length of service requirements specified. The disability or
				death of an employee in fire protection activities due to such a disease shall
				be presumed to result from personal injury sustained while in the performance
				of such employee’s duty. Such presumptions may be rebutted by a preponderance
				of the evidence.
							(2)The following diseases shall be
				presumed to be proximately caused by the employment of the employee:
								(A)If the employee has been employed for
				a minimum of 5 years:
									(i)Heart disease.
									(ii)Lung disease.
									(iii)The following cancers:
										(I)Brain cancer.
										(II)Cancer of the blood or lymphatic
				systems.
										(III)Leukemia.
										(IV)Lymphoma (except Hodgkin’s
				disease).
										(V)Multiple myeloma.
										(VI)Bladder cancer.
										(VII)Kidney cancer.
										(VIII)Testicular cancer.
										(IX)Cancer of the digestive system.
										(X)Colon cancer.
										(XI)Liver cancer.
										(XII)Skin cancer.
										(XIII)Lung cancer.
										(iv)Any other cancer the contraction
				of which the Secretary of Labor determines to be related to the hazards to
				which an employee in fire protection activities may be subject.
									(B)Regardless of the length of time an
				employee has been employed, any uncommon infectious disease, including
				tuberculosis, hepatitis A, B, or C, and the human immunodeficiency virus (HIV),
				the contraction of which the Secretary of Labor determines to be related to the
				hazards to which an employee in fire protection activities may be
				subject.
								.
				(c)ReportNot
			 later than 10 years after the date of enactment of this Act, the National
			 Institute of Occupational Safety and Health in the Centers for Disease Control
			 and Prevention shall examine the implementation of this
			 Acttitle and
			 appropriate scientific and medical data related to the health risks associated
			 with firefighting and submit to Congress a report which shall include—
					(1)an analysis of
			 the injury claims made under this
			 Acttitle;
					(2)an analysis of
			 the available research related to the health risks associated with
			 firefighting; and
					(3)recommendations
			 for any administrative or legislative actions necessary to ensure that those
			 diseases most associated with firefighting are included in the presumption
			 created by this
			 Acttitle.
					(d)Effective
			 DateThe amendment made by this section applies to an injury that
			 is first diagnosed, or a death that occurs, on or after the date of enactment
			 of this Act.
				IINotifications of
			 Possible Exposure to Infectious Diseases
			201.Infectious diseases
			 and circumstances relevant to notification requirements
				(a)In
			 GeneralNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Health and Human Services (referred to in this
			 title as the Secretary) shall complete the development
			 of—
					(1)a list of potentially
			 life-threatening infectious diseases to which emergency response employees may
			 be exposed in responding to emergencies;
					(2)guidelines describing the
			 circumstances in which such employees may be exposed to such diseases, taking
			 into account the conditions under which emergency response is provided;
			 and
					(3)guidelines describing the
			 manner in which medical facilities should make determinations for purposes of
			 section 203(d).
					(b)Specification of
			 airborne infectious diseasesThe list developed by the Secretary
			 under subsection (a)(1) shall include a specification of those infectious
			 diseases on the list that are routinely transmitted through airborne or
			 aerosolized means.
				(c)DisseminationThe
			 Secretary shall—
					(1)transmit to State public
			 health officers copies of the list and guidelines developed by the Secretary
			 under subsection (a) with the request that the officers disseminate such copies
			 as appropriate throughout the States; and
					(2)make such copies
			 available to the public.
					202.Routine notifications
			 with respect to airborne infectious diseases in victims assisted
				(a)Routine notification of
			 designated officer
					(1)Determination by
			 treating facilityIf a victim of an emergency is transported by
			 emergency response employees to a medical facility and the medical facility
			 makes a determination that the victim has an airborne infectious disease, the
			 medical facility shall notify the designated officer of the emergency response
			 employees who transported the victim to the medical facility of the
			 determination.
					(2)Determination by
			 facility ascertaining cause of deathIf a victim of an emergency
			 is transported by emergency response employees to a medical facility and the
			 victim dies at or before reaching the medical facility, the medical facility
			 ascertaining the cause of death shall notify the designated officer of the
			 emergency response employees who transported the victim to the initial medical
			 facility of any determination by the medical facility that the victim had an
			 airborne infectious disease.
					(b)Requirement of prompt
			 notificationWith respect to a determination described in
			 paragraph (1) or (2) of subsection (a), the notification required in each of
			 such paragraphs shall be made as soon as is practicable, but not later than 48
			 hours after the determination is made.
				203.Request for
			 notifications with respect to victims assisted
				(a)Initiation of process
			 by employeeIf an emergency response employee believes that the
			 employee may have been exposed to an infectious disease by a victim of an
			 emergency who was transported to a medical facility as a result of the
			 emergency, and if the employee attended, treated, assisted, or transported the
			 victim pursuant to the emergency, then the designated officer of the employee
			 shall, upon the request of the employee, carry out the duties described in
			 subsection (b) regarding a determination of whether the employee may have been
			 exposed to an infectious disease by the victim.
				(b)Initial determination
			 by designated officerThe duties referred to in subsection (a)
			 are that—
					(1)the designated officer
			 involved collect the facts relating to the circumstances under which, for
			 purposes of subsection (a), the employee involved may have been exposed to an
			 infectious disease; and
					(2)the designated officer
			 evaluate such facts and make a determination of whether, if the victim involved
			 had any infectious disease included on the list issued under paragraph (1) of
			 section 201(a), the employee would have been exposed to the disease under such
			 facts, as indicated by the guidelines issued under paragraph (2) of such
			 section.
					(c)Submission of request
			 to a medical facility
					(1)In
			 generalIf a designated officer makes a determination under
			 subsection (b)(2) that an emergency response employee may have been exposed to
			 an infectious disease, the designated officer shall submit to the medical
			 facility to which the victim involved was transported a request for a response
			 under subsection (d) regarding the victim of the emergency involved.
					(2)Form of
			 requestA request under paragraph (1) shall be in writing and be
			 signed by the designated officer involved, and shall contain a statement of the
			 facts collected pursuant to subsection (b)(1).
					(d)Evaluation and response
			 regarding request to medical facility
					(1)In
			 generalIf a medical facility receives a request under subsection
			 (c), the medical facility shall evaluate the facts submitted in the request and
			 make a determination of whether, on the basis of the medical information
			 possessed by the facility regarding the victim involved, the emergency response
			 employee was exposed to an infectious disease included on the list issued under
			 paragraph (1) of section 201(a), as indicated by the guidelines issued under
			 paragraph (2) of such section.
					(2)Notification of
			 exposureIf a medical facility makes a determination under
			 paragraph (1) that the emergency response employee involved has been exposed to
			 an infectious disease, the medical facility shall, in writing, notify the
			 designated officer who submitted the request under subsection (c) of the
			 determination.
					(3)Finding of no
			 exposureIf a medical facility makes a determination under
			 paragraph (1) that the emergency response employee involved has not been
			 exposed to an infectious disease, the medical facility shall, in writing,
			 inform the designated officer who submitted the request under subsection (c) of
			 the determination.
					(4)Insufficient
			 information
						(A)If a medical facility
			 finds in evaluating facts for purposes of paragraph (1) that the facts are
			 insufficient to make the determination described in such paragraph, the medical
			 facility shall, in writing, inform the designated officer who submitted the
			 request under subsection (c) of the insufficiency of the facts.
						(B)(i)If a medical facility
			 finds in making a determination under paragraph (1) that the facility possesses
			 no information on whether the victim involved has an infectious disease
			 included on the list under section 201(a), the medical facility shall, in
			 writing, inform the designated officer who submitted the request under
			 subsection (c) of the insufficiency of such medical information.
							(ii)If after making a
			 response under clause (i) a medical facility determines that the victim
			 involved has an infectious disease, the medical facility shall make the
			 determination described in paragraph (1) and provide the applicable response
			 specified in this subsection.
							(e)Time for making
			 responseAfter receiving a request under subsection (c)
			 (including any such request resubmitted under subsection (g)(2)), a medical
			 facility shall make the applicable response specified in subsection (d) as soon
			 as is practicable, but not later than 48 hours after receiving the
			 request.
				(f)Death of victim of
			 emergency
					(1)Facility ascertaining
			 cause of deathIf a victim described in subsection (a) dies at or
			 before reaching the medical facility involved, and the medical facility
			 receives a request under subsection (c), the medical facility shall provide a
			 copy of the request to the medical facility ascertaining the cause of death of
			 the victim, if such facility is a different medical facility than the facility
			 that received the original request.
					(2)Responsibility of
			 facilityUpon the receipt of a copy of a request for purposes of
			 paragraph (1), the duties otherwise established in this title regarding medical
			 facilities shall apply to the medical facility ascertaining the cause of death
			 of the victim in the same manner and to the same extent as such duties apply to
			 the medical facility originally receiving the request.
					(g)Assistance of public
			 health officer
					(1)Evaluation of response
			 of medical facility regarding insufficient facts
						(A)In the case of a request
			 under subsection (c) to which a medical facility has made the response
			 specified in subsection (d)(4)(A) regarding the insufficiency of facts, the
			 public health officer for the community in which the medical facility is
			 located shall evaluate the request and the response, if the designated officer
			 involved submits such documents to the officer with the request that the
			 officer make such an evaluation.
						(B)As soon as is practicable
			 after a public health officer receives a request under paragraph (1), but not
			 later than 48 hours after receipt of the request, the public health officer
			 shall complete the evaluation required in such paragraph and inform the
			 designated officer of the results of the evaluation.
						(2)Findings of
			 evaluation
						(A)If an evaluation under
			 paragraph (1)(A) indicates that the facts provided to the medical facility
			 pursuant to subsection (c) were sufficient for purposes of determinations under
			 subsection (d)(1)—
							(i)the public health officer
			 shall, on behalf of the designated officer involved, resubmit the request to
			 the medical facility; and
							(ii)the medical facility
			 shall provide to the designated officer the applicable response specified in
			 subsection (d).
							(B)If an evaluation under
			 paragraph (1)(A) indicates that the facts provided in the request to the
			 medical facility were insufficient for purposes of determinations specified in
			 subsection (c)—
							(i)the public health officer
			 shall provide advice to the designated officer regarding the collection and
			 description of appropriate facts; and
							(ii)if sufficient facts are
			 obtained by the designated officer—
								(I)the public health officer
			 shall, on behalf of the designated officer involved, resubmit the request to
			 the medical facility; and
								(II)the medical facility
			 shall provide to the designated officer the appropriate response under
			 subsection (c).
								204.Procedures for
			 notification of exposure
				(a)Contents of
			 notification to officerIn making a notification required under
			 section 202 or 203(d)(2), a medical facility shall provide—
					(1)the name of the
			 infectious disease involved; and
					(2)the date on which the
			 victim of the emergency involved was transported by emergency response
			 employees to the medical facility involved.
					(b)Manner of
			 notificationIf a notification under section 202 or 203(d)(2) is
			 mailed or otherwise indirectly made—
					(1)the medical facility
			 sending the notification shall, upon sending the notification, inform the
			 designated officer to whom the notification is sent of the fact that the
			 notification has been sent; and
					(2)such designated officer
			 shall, not later than 10 days after being informed by the medical facility that
			 the notification has been sent, inform such medical facility whether the
			 designated officer has received the notification.
					205.Notification of
			 employee
				(a)In
			 generalAfter receiving a notification for purposes of section
			 202 or 203(d)(2), a designated officer of emergency response employees shall,
			 to the extent practicable, immediately notify each of such employees
			 who—
					(1)responded to the
			 emergency involved; and
					(2)as indicated by
			 guidelines developed by the Secretary, may have been exposed to an infectious
			 disease.
					(b)Certain contents of
			 notification to employeeA notification under this subsection to
			 an emergency response employee shall inform the employee of—
					(1)the fact that the
			 employee may have been exposed to an infectious disease and the name of the
			 disease involved;
					(2)any action by the
			 employee that, as indicated by guidelines developed by the Secretary, is
			 medically appropriate; and
					(3)if medically appropriate
			 under such criteria, the date of such emergency.
					(c)Responses other than
			 notification of exposureAfter receiving a response under
			 paragraph (3) or (4) of subsection (d) of section 203, or a response under
			 subsection (g)(1) of such section, the designated officer for the employee
			 shall, to the extent practicable, immediately inform the employee of the
			 response.
				206.Selection of
			 designated officers
				(a)In
			 generalFor the purposes of receiving notifications and responses
			 and making requests under this title on behalf of emergency response employees,
			 the public health officer of each State shall designate 1 official or officer
			 of each employer of emergency response employees in the State.
				(b)Preference in making
			 designationsIn making the designations required in subsection
			 (a), a public health officer shall give preference to individuals who are
			 trained in the provision of health care or in the control of infectious
			 diseases.
				207.Limitations with
			 respect to duties of medical facilitiesThe duties established in this title for a
			 medical facility—
				(1)shall apply only to
			 medical information possessed by the facility during the period in which the
			 facility is treating the victim for conditions arising from the emergency, or
			 during the 60-day period beginning on the date on which the victim is
			 transported by emergency response employees to the facility, whichever period
			 expires first; and
				(2)shall not apply to any
			 extent after the expiration of the 30-day period beginning on the expiration of
			 the applicable period referred to in paragraph (1), except that such duties
			 shall apply with respect to any request under section 203(c) received by a
			 medical facility before the expiration of such 30-day period.
				208.Rules of
			 construction
				(a)Liability of medical
			 facilities and designated officersThis title may not be
			 construed to authorize any cause of action for damages or any civil penalty
			 against any medical facility, or any designated officer, for failure to comply
			 with the duties established in this title.
				(b)TestingThis
			 title may not, with respect to victims of emergencies, be construed to
			 authorize or require a medical facility to test any such victim for any
			 infectious disease.
				(c)ConfidentialityThis
			 title may not be construed to authorize or require any medical facility, any
			 designated officer of emergency response employees, or any such employee, to
			 disclose identifying information with respect to a victim of an emergency or
			 with respect to an emergency response employee.
				(d)Failure to provide
			 emergency servicesThis title may not be construed to authorize
			 any emergency response employee to fail to respond, or to deny services, to any
			 victim of an emergency.
				209.Injunctions regarding
			 violation of prohibition
				(a)In
			 generalThe Secretary may, in any court of competent
			 jurisdiction, commence a civil action for the purpose of obtaining temporary or
			 permanent injunctive relief with respect to any violation of this title.
				(b)Facilitation of
			 information on violationsThe Secretary shall establish an
			 administrative process for encouraging emergency response employees to provide
			 information to the Secretary regarding violations of this title. As
			 appropriate, the Secretary shall investigate alleged such violations and seek
			 appropriate injunctive relief.
				210.Applicability of
			 titleThis title shall not
			 apply in a State if the chief executive officer of the State certifies to the
			 Secretary that the law of the State is in substantial compliance with this
			 title.
			
	
		September 14, 2009
		Reported with amendments
	
